80 S.E.2d 762 (1954)
239 N.C. 655
WYATT
v.
SHARP.
No. 165.
Supreme Court of North Carolina.
March 17, 1954.
*763 Fisher & Potts, Brevard, for plaintiff, appellee.
Ramsey & Hill, Brevard, for defendant, appellant.
*764 DENNY, Justice.
Here, as in the case of Worsley v. S. & W. Rendering Co., N.C., 80 S.E.2d 467, the defendant entered no exception either to the findings of fact or conclusions of law made by the full Commission. Neither did he except to the award entered. He only gave notice of appeal to the Superior Court for a review as to errors of law.
Therefore, the single question presented to the Superior Court was whether the facts found by the full. Commission were sufficient to support the award. No exception having been taken to such findings they are presumed to be supported by the evidence and are binding on appeal. Greene v. Mitchell County Bd. of Education, 237 N.C. 336, 75 S.E.2d 129; Greene v. Spivey, 236 N.C. 435, 73 S.E.2d 488; Wilson v. Robinson, 224 N.C. 851, 32 S.E.2d 601; Wood v. Citizens' Bank, 199 N.C. 371, 154 S.E. 623; Sturtevant Co. v. Selma Cotton Mills, 171 N.C. 119, 87 S.E. 992.
Likewise, when an appeal is taken to the Supreme Court and the sole exception is to the signing of the judgment, the exception only challenges the correctness of the judgment and presents the single question whether the facts found are sufficient to support it. Fox v. Mills, Inc., 225 N.C. 580, 35 S.E.2d 869; Rader v. Queens City Coach Co., 225 N.C. 537, 35 S.E.2d 609; Worsley v. S. & W. Rendering Co., N.C., 80 S.E.2d 467; Glace v. Pilot Throwing Co. Inc., N.C., 80 S.E.2d 759.
The findings of fact on this record are sufficient to support the judgment below, and the exception thereto must be overruled.
Even so, an examination of the record herein discloses that there is competent evidence to support the Commission's findings of fact upon which it based its award.
The judgment below is
Affirmed.